DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 16 and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature freestanding is not disclosed in the original specification. Further, the Examiner sees nothing in paragraphs 40-48 illustrating that the reflective material is freestanding nor does the Examiner see anything in figure 5B that illustrates that reflective material is freestanding.
ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE (see MPEP § 716.01(c)II).

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second and third walls" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 8-10, 16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 7,374,063 B2) and in view of Reid (U.S. 9,463,918 B2) and in view of Kitabatake et al. (U.S. 4,997,124 A). 
With regard to claim 1, Reid [063] discloses a vacuum-insulated article (063, 22, Fig. 2), comprising: a first wall (063, 24, Fig. 2) and a second wall (063, 26, Fig. 2); a first insulating space (063, 28, Fig. 2); a vent (063, 30/32, Fig. 2) communicating with the first insulating space to provide an exit pathway for gas molecules from the first insulating space, the vent being capable of being sealed for maintaining a first vacuum within the first insulating space following evacuation of gas molecules through the vent; a seal (063; C3:L3-5) sealing the first insulating space at the vent (see also 063; C4:L60-65 and C2:L56-C3:L19 for detailed information of how vents 30/32 work); a reflective material having an emissivity of less than 0.4 for wavelengths in the range of from 2 to 50 micrometers (C5:L16-17; since all 063 covers all wavelengths of copper emissivity which can be inferred by a POSITA because no wavelengths are specified).
063 does not disclose having a pressure of less than 760 Torr formed between a first metallic wall and a second metallic wall or wherein at least one portion of freestanding reflective material in foil form disposed within the first insulating space.
918 teaches a vacuum insulated article (918, Fig. 1a) that has a pressure of less than 760 Torr formed between a first metallic wall and a second metallic wall (918; C17:L36-46).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the pressure of less than 760 Torr as taught by 918 to modify the invention of 063 because it is well known that vacuum provides an excellent thermal insulator (Reid; U.S. 7,681,299 B2; C1:L18-19, fully incorporated into 918; C4-61-62).
Kitabatake teaches an article wherein at least one sheet of reflective material in foil form disposed within the first insulating space, at least one portion of freestanding metallic reflective material comprising multiple, in foil form disposed within the first insulating space (Kitabatake, 3b/3c, Fig. 10; C9:L14-15).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the multiple layers of film as taught by Kitabatake in order to modify the invention of 063 in order to increase the thermal insulating properties of the vacuum bottle, it is common practice to coat the surfaces of the inner and outer shells defining the vacuum space with a reflective layer which prevents any radiation from the inside of the bottle to the outside, and vice versa (Kitabatake; C1:L17-22).
With regard to claim 8, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Further, 918 teaches the article further comprising a third metallic wall (918, 28, Fig. 1B) disposed such that the second metallic wall is between the first metallic and the third metallic wall (918, Fig. 1B).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the second wall as taught by 918 in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to provide the geometry of the article that would significantly increase the probability that a gas molecule will leave the space rather than enter (918; C7:L15-16).
With regard to claim 9, Reid 063-Reid 918-Kitabatake as applied in claim 8 above discloses the claimed invention.
Further, 918 teaches the article further comprising a second insulating space (918, V2, Fig. 1B) having a pressure of less than 760 Torr disposed between the second and third walls (918; C2:L50-51).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the pressure disposed between the second and third wall as taught by 918 in order to modify the invention of Reid 063-Reid 918-Kitabatake would provide deeper vacuums that are achievable without the need for a getter material within the evacuated space (918; C7:L21-24).
With regard to claim 10, Reid 063-Reid 918-Kitabatake as applied in claim 9 above discloses the claimed invention.
Further, 918 teaches the article further comprising a portion of reflective material disposed within the second insulating space (918; C7:L29-30).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the reflective material in the second insulating space as taught by 918 in order to modify the invention of Reid 063- Reid 918-Kitabatake in order limit passage of the radiant energy through the coated surface enhancing the insulating effect of the vacuum space (918; C7:L35-37).
With regard to claim 16, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Further, 918 teaches wherein the first insulating space has a pressure of less than about 760 Torr to about 10-9 Torr (918; C2:L50-53: actually 918 teaches the range of Torr from about 760 to about 10-9 ).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 10-7 Torr is very close to 10-9 Torr.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the pressure in the first insulating space as taught by 918 in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to allow the geometry of the insulating space to function like a check valve to facilitate free passage of gas molecules in one direction (via the exit pathway defined by vent) while blocking passage in the opposite direction (918; C7:L17-20).
With regard to claim 29, Reid 063-Reid 918-Kitabatake and as applied above in claim 1 discloses the claimed invention.
Further, 918 teaches wherein an end fitting (918, 40, Fig. 1a) is sealed at a first location (918; C6:L7-13) to the first metallic wall (918, 32, Fig. 1B) and at a second location (918; C6:L7-13) to the second metallic wall (918, 30, Fig. 1b) so as to seal the first insulating space, wherein the first metallic wall defines a major axis (918, Z Axis, Fig. 1A), and wherein the first location and the second location lie along a line extending radially outward from the major axis (918, 45, X axis, Fig. 1A; C6:L53-56).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sealed end fitting as taught by 918 in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to allow the geometry of a converging wall portion of a vacuum space to function like a diode because the probability that a gas molecule will leave the space, rather than enter, is greatly increased (918; C7:L67-C8:L3).

Claims 5 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid 063 and in view of Reid 918, Kitabatake as applied in claim 1 above in further view of Conolly (U.S. 10,160,184 B2).
With regard to claim 5, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Reid 063-Reid 918-Kitabatake does not disclose the article further comprises a sheathing material disposed adjacent to the second metallic wall, the first metallic wall or both, and wherein the sheathing material is characterized as woven, braided, non-woven, or any combination thereof.
Conolly teaches an article further comprising a sheathing material disposed adjacent to the second metallic wall, the first metallic wall or both, and wherein the sheathing material is characterized as woven, braided, non-woven, or any combination thereof (Conolly; C4:L57-63).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sheathing material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to maintain good exposure of the radiant barrier to reflect infra-red radiation (Conolly; C3:L38-40).
With regard to claim 30, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose the article further comprising a sheathing material disposed so as to reduce contact between the reflective material and the first metallic wall or the second metallic wall.
Conolly teaches an article further comprising a sheathing material disposed so as to reduce contact between the reflective material and the first wall or the second wall (Conolly, 230, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sheathing material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to provide insulation to prevent heat loss from the radiant barriers due to conduction (Conolly; C1:L16-18).
With regard to claim 31, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose the article further comprising a spacer material disposed between adjacent layers of the reflective material.
Conolly teaches an article further comprising a spacer material disposed between adjacent layers of the reflective material (Conolly, 110, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to be flame retardant, UV absorbing, self-cleaning, hydrophobic, hydrophilic, or antibacterial (Conolly; C2:L58-59).
With regard to claim 32, Reid 063-Reid 918-Kitabatake-Conolly as applied in claim 31 above discloses the claimed invention.
Further, Conolly teaches the article further comprising a spacer material disposed between adjacent layers of the reflective material (Conolly, 110, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake-Conolly in order that the insulating layer can be optimized to maintain good infrared reflectance of said metal layer (Conolly; 25-27).
With regard to claim 33, Reid 063- Reid 918-Kitabatake-Conolly as applied in claim 30 above discloses the claimed invention.
Further, Conolly teaches an article further comprising a spacer material disposed between adjacent layers of the reflective material (Conolly, 110, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake-Conolly in order to be flame retardant, UV absorbing, self-cleaning, hydrophobic, hydrophilic, or antibacterial (Conolly; C2:L58-59).
With regard to claim 34, Reid 063- Reid 918-Kitabatake-Conolly as applied in claim 33 above discloses the claimed invention.
Further, Conolly teaches the article further comprising a spacer material disposed between adjacent layers of the reflective material (Conolly, 110, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake-Conolly in order that the insulating layer can be optimized to maintain good infrared reflectance of said metal layer (Conolly; 25-27).

Claims 4, 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid 063, in view of Reid 918, Kitabatake as applied in claim 1 above in further view of England (U.S. 2009/0065499 A1).
With regard to claim 4, Reid 063- Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose wherein the at least one portion of reflective material comprises a non-stick coating disposed thereon.
England teaches an article (England, 10, Fig. 1) wherein the at least one portion of reflective material comprises a non-stick coating disposed thereon (England, 38, Fig. 3B).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the non-stick reflective coating as taught by England in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to help prevent food and liquid from sticking to the cooking utensil (England; ¶ 34, last two lines).
With regard to claim 7, Reid 063- Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose wherein the reflective material is characterized as being patterned.
England teaches an article (England, 10, Fig. 1) wherein the reflective material is characterized as being patterned (England; ¶ 26:25-30).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the patterned reflective material as taught by England in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to allow for a design of a thicker conductive reflector (England; ¶ 26:L31-34).
With regard to claim 27, Reid 063- Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Reid 063- Reid 918-Kitabatak does not disclose wherein the reflective material is comprises at least one of a pattern printed thereon or a non-stick coating.
England teaches an article (England, 10, Fig. 1) wherein the at least one portion of reflective material comprises a non-stick coating disposed thereon (England, 38, Fig. 3B).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the non-stick reflective material as taught by England in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to maintain a relatively cool outer surface (England; ¶ 04).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid 063, in view of Reid 918, Kitabatake and Conolly applied in claim 5 above in further view of Orcutt (U.S. 4,450,872 A)
With regard to claim 6, Reid 063- Reid 918-Kitabatake and as applied above in claim 5 discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose wherein the sheathing material comprises a ceramic.
Orcutt teaches an article (Orcutt, 28, Fig. 1) with a sheathing material (Orcutt, 36 over 34, Fig. 2) wherein the sheathing material comprises a ceramic (Orcutt; C3:L25-30).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sheathing as taught by Orcutt in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to minimize the erosion and corrosion of the article resulting from the high temperatures and oxidization environments (Orcutt; C1:L26-28).

Response to Arguments
Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that Kitabatake does not teach freestanding foils is incorrect. In fact, Kitabatake teaches “The vacuum bottle 1c has the same structure as that of the embodiment of FIG. 1 except that an inner vessel 3 is covered with an aluminum foil 3c, and that a part of the aluminum foil 3c is covered with an activated titanium foil 3b”.  There is nothing about the foils being attached only that they are covered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

	/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735